DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-13 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or make obvious the claimed combinations
including the following limitation in the independent claim:
 at least one of the two opposing walls is configured to increase the lateral distance between the two opposing walls as the compression member moves toward the space formed between the two opposing walls.
The prior art of record that are most relevant to teaching this limitation are Baures EP 0 679 579 A1 (Baures), Rasi US 20150329230 A1 (Rasi), and Knewtson et al. US 20080245690 A1 (Knewtson).  The Applicant’s arguments are persuasive since the opposing walls of Baures of the stacking bay 18 do not move away from each other in the slightest to increase a lateral distance between the two opposing walls.  In addition, if the device of Baures were operated as claimed and the opposing walls as the compression member moves toward the space formed between the opposing wall, thus the product would decompress/expand and would no longer fit with the receiving chamber 24 and thus render the device inoperable.  Both Rasi and Knewtson fail to disclose or teach the opposing walls that increase lateral distance while the compression member moves to compress the product.  In Rasi, the corresponding walls of the tunnel do not expand while the linear actuator compresses the bags. As for Knewtson, the opposing lateral walls distance is decreased when the compression of the stack occurs.  Therefore, both Rasi and Knewtson fail to disclose or teach that the opposing walls increase in lateral distance with the compression of the insulation material.
The claimed limitation is novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 5, filed 03 Jan 2022, with respect to the Requirement for Information have been fully considered and are persuasive.  The Requirement for Information has been withdrawn. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        20 April 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731